DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claim 19 is cancelled. Claims 1-18 and 20 are currently examined on the merits.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Roy Roberts on 07/13/2022.
The application has been amended as follows:
1. (Currently Amended) A method for growing crystalline, epitaxial indium nitride (InN) material, the method comprising:

2O3 template and growing cubic InN thereon using pulsed growth plasma-assisted atomic layer epitaxy at a temperature lower than 300 °C,
wherein the obtained 
4. (Currently Amended) The method of Claim 1, wherein said 
5. (Currently Amended) The method of Claim 1, wherein said temperature is intentionally varied during said growing in order to control conductivity of said 

10. (Currently Amended) The method of Claim 8, wherein said 
11. (Currently Amended) The method of Claim 8, wherein said temperature is intentionally varied during said growing in order to control conductivity of said 
Allowable Claims
Claims 1-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record to Fareed et al (US 20110108887 A1) teaches a method for growing crystalline, epitaxial indium nitride (InN) material, but does not teach, disclose or reasonably suggest that “growing cubic InN thereon using pulsed growth plasma-assisted atomic layer epitaxy at a temperature lower than 300 °C, wherein the obtained cubic InN has the same crystal structure throughout” as recited in claim 1. Claims 2-18 and 20 are allowable because of their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUA QI/           Primary Examiner, Art Unit 1714